154 Mich. App. 257 (1986)
397 N.W.2d 196
PEOPLE
v.
ROTH
Docket No. 85388.
Michigan Court of Appeals.
Decided July 14, 1986.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, James L. Talaske, Prosecuting Attorney, and Raymond O. Howd, Assistant Attorney General, for the people.
State Appellate Defender (by Fred E. Bell), for defendant on appeal.
Before: R.B. BURNS, P.J., and GRIBBS and R.I. COOPER,[*] JJ.
PER CURIAM.
Defendant pled guilty to obtaining a controlled substance by fraud. MCL 333.7407(1)(c); MSA 14.15(7407)(1)(c). He was sentenced to five years probation with the first year to be served in the county jail.
Shortly after his release from jail, the probation department moved to amend defendant's probation by adding the following conditions:
Add Rule 12: That he shall not leave his county of residence without prior knowledge and permission of the supervising probation agent.
Add Rule 13: That he shall submit to urinalysis screening as directed by his supervising probation agent and that his testing shall show no signs of the use of illegal drugs.
On appeal, defendant contests the constitutionality of the two conditions.
There appear to be no Michigan cases directly on point holding that submission to urinalysis testing is a lawful condition of probation. In People *259 v Johnson, 92 Mich. App. 766; 285 NW2d 453 (1979), this Court upheld a probation condition that defendant cooperate in anti-drug efforts. The Court concluded:
In the instant case, we are unable to say that the condition of cooperating in anti-drug efforts was not rationally tailored to the defendant's rehabilitation. Such a course of action would promote defendant's withdrawal from the drug scene rather than impede it. Therefore, that condition was lawful. [92 Mich. App. 769.]
The condition of defendant's probation, that he submit to unannounced urinalysis tests, is both lawful and rationally tailored to defendant's rehabilitation.
A probationer retains only those rights which are consistent with his probationary status. People v Hardenbrook, 68 Mich. App. 640; 243 NW2d 705 (1976). A condition of probation restricting defendant's right to travel may be imposed without violation of the constitution. People v Ison, 132 Mich. App. 61; 346 NW2d 894 (1984). Therefore, such condition is lawful.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.